Citation Nr: 1039127	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-14 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 
1972 and from June 1974 to August 1996.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In April 2008, the Board remanded the matter to the RO for 
further development.  

After the Board's remand and subsequent to the RO's most recent 
adjudication of the matter in a May 2010 Supplemental Statement 
of the Case (SSOC), the Veteran submitted additional evidence 
without a waiver of initial RO jurisdiction.  A remand, however, 
is not warranted because review of the claims file shows that 
this evidence is duplicative of evidence previously of record.  
In any event, the Board is granting the Veteran's claim, so 
remand is not required to afford RO review of the evidence, and 
the Board can proceed with appellate review.  38 C.F.R. 
§ 20.1304; see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In June 2010, the Veteran submitted a copy of an unrelated April 
2010 RO rating decision.  In an accompanying correspondence, the 
Veteran wrote "I totally disagree with your finding."  The 
Veteran, however, did not make clear whether he was referring to 
the April 2010 rating decision or the May 2010 SSOC addressing 
the matter on appeal.  The Board will thus refer the matter to 
the RO to determine whether the Veteran's intention was to file a 
notice of disagreement with the April 2010 rating decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDING OF FACT

Since April 19, 2007, the Veteran has one disability ratable at 
40 percent and additional service-connected disabilities 
resulting in a combined rating of 70 percent that preclude him 
from obtaining or maintaining any form of substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSION OF LAW

The criteria for the assignment of TDIU are met beginning April 
19, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to a TDIU.  As 
such, no discussion of VA's duty to notify and assist is 
necessary.

The Veteran is seeking a TDIU.  VA received his claim in April 
2004.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
(VA must consider all evidence of record dating within one year 
of a Veteran's TDIU claim).

Under the applicable criteria, a TDIU may be assigned where a 
Veteran's schedular disability rating(s) is less than total, when 
it is found that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more service-connected disabilities, provided 
that one of those disabilities is ratable 40 percent or more, and 
there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  The claim for a TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternative way to obtain a total 
disability rating without recourse to a 100 percent evaluation 
under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. 
App. 116, 118 (1994).  

Service connection is in effect for (1) status post left 
meniscectomy, limitation of flexion, which is rated as 30 percent 
disabling from July 12, 2002, and 40 percent disabling from April 
19, 2007; (2) residuals of right ankle fracture, rated as 20 
percent disabling from November 4, 2003; (3) status post left 
meniscectomy, limitation of flexion, rated as 20 percent 
disabling from April 19, 2007; and (4) gastroesophageal reflux 
disease (GERD) rated as 10 percent disabling from October 30, 
2002, and 30 percent disabling from December 28, 2009.  

The Veteran thus meets the schedular criteria for a TDIU as of 
April 19, 2007, on the basis of two or more service-connected 
disabilities with one of disability ratable at 40 percent or 
more, and additional service-connected disabilities resulting in 
a combined rating of 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  The record also establishes that the Veteran has 
been unemployed throughout the appellate period.  

Thus, the remaining question is whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  
The central inquiry is "whether [a] veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  The fact that a Veteran is unemployed 
or has difficulty finding employment is not enough, since a high 
rating is in itself recognition that the service-connected 
symptoms make it difficult to obtain and keep employment.  
Consideration may be given to a Veteran's education, training, 
and special work experience, but not to his age or to impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  

On this issue, the record contains a copy of a Social Security 
Administration (SSA) disability determination from April 2007.  
The SSA determination found that the Veteran was disabled (for 
purposes of SSA disability benefits) due to a combination of five 
disabilities, including the service-connected left knee, right 
ankle, and GERD disabilities.  The SSA determination was based on 
the results of a September 2003 evaluation performed by a private 
(non-VA) physician.  

The Board points out that neither the April 2007 SSA 
determination nor the September 2003 private physician's 
evaluation addressed the central issue in the present matter, 
which requires consideration of whether the Veteran's service-
connected disabilities alone render him unemployable.  See 
Hatlestad, 5 Vet. App. at 529.  Accordingly, the SSA evidence is 
not relevant to the appeal.  

Rather, the only pertinent evidence consists of the opinion of an 
August 2008 VA examiner.  The VA examiner reviewed the Veteran's 
relevant service-connected medical history, plus his current 
symptoms.  With regard to his employment history, the Veteran 
informed the VA examiner that he was unemployed due to back pain, 
left knee problems, right ankle, and diabetes.  The VA examiner 
also performed a thorough clinical evaluation, including review 
of X-rays.  Based on the examination results, the VA examiner 
diagnosed the Veteran with left knee degenerative arthritis, 
right ankle degenerative arthritis, and GERD.  The VA examiner 
then opined that the Veteran's service-connected left knee, right 
ankle and GERD disabilities would make it unlikely that he could 
maintain and perform in a job to remain gainfully employed.  The 
VA examiner reasoned that the Veteran sat with minimal movement 
of his left knee, and he was unable to weight-bear.  Further, the 
Veteran was walker/wheelchair bound and rarely left his home.  

Given the August 2008 VA examiner's opinion, which is the only 
medical evidence directly addressing the issue on appeal, the 
Board finds that the Veteran's overall service-connected 
disability picture more closely equates with a documented level 
of industrial impairment manifested by the Veteran being 
prevented from obtaining or gaining substantially gainful 
employment than would be permitted by his educational and 
occupational background.  Hence, a TDIU is warranted effective 
April 19, 2007.  


ORDER

A total disability rating based on individual unemployability due 
to service-connected disability is granted beginning April 19, 
2007, subject to the regulations governing the payment of VA 
monetary benefits.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


